SHAW, Justice.
We have for review Ratcliffe v. State, 651 So.2d 1205 (Fla. 2d DCA 1995), wherein the district court affirmed an order of the trial court upholding the constitutionality of section 784.048, Florida Statutes (Supp.1992), Florida’s anti-stalMng statute. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We have recently found the anti-stalking statute constitutional. See Bouters v. State, 659 So.2d 235 (Fla.1995). We approve Ratcliffe.
It is so ordered.
GRIMES, C.J., and OVERTON, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.